DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 1 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1  of prior U.S. Patent No. 10,985,612. This is a statutory double patenting rejection.
Allowable Subject Matter
	Claim 1 would be found allowable if the rejection under 35 U.S.C. 101 statutory double patenting is overcome. 
The following is a statement of reasons for the indication of allowable subject matter:  claim 1 of the claimed invention requires a power supply power supply for powering pool or spa equipment, comprising a power supply unit external to a pool or spa; a first inductive power coupling including an inductor circuit, said first inductive power coupling in electrical communication with the power supply unit; a second inductive power coupling including an inductor circuit, said second inductive power coupling positionable proximate to said first inductive power coupling, wherein the inductor circuit of the first power coupling inductively transmits power from the power supply to the inductor circuit of the second inductive power coupling for powering a device in a pool or spa connected to the second inductive power coupling; and a cable connected at a first end to the device and at a second end to the second inductive power coupling such that the second inductive power coupling is detached or external to the device, the cable delivering electrical power to the device and permitting movement of the device relative to said first and second  inductive power couplings while said second inductive power coupling is positioned proximate to said first inductive power coupling. This configuration provides a retrofitted power coupling such that the device can be recharged without removing the device from the pool [0009, 0005].
Closest prior art reference Hutchings (PGPub 2006/0101567) discloses a peripheral device that makes use of inductance for power and/or control. (Abstract) Each peripheral module 106 is enclosed within a housing and is mounted in proximity to a base 102 and a shell 104 such as a door than is breach-free. (Figure 1, [0013]) The base 102 includes a first inductor 112. ([0014], line 1) Prescribed voltage and current signals can be transmitted from the base 102 to the peripheral module 106. ([0015], lines 6-8) This configuration ensures safety, removes the necessity for a “light tunnel” access panel or draining for servicing, and allows for free placement of the peripheral fixture anywhere in the spa. ([0001], [0002], [0006]) However, the system is contactless and removes the need for physical wires to the power supply for powering peripheral modules, wherein a cable power connection is required by the instant claims [0017]. Furthermore, a reference such as Porat (PGPub 2004/0168299 which uses a wired connection [Figure 1, 0046, 0047] discloses that an inductive charging port is preferably located in an aperture in the pool cleaner housing [0019], so a cable is not linked between the device and the second inductive power coupling, nor permitting movement of the device relative to said first and second inductive power couplings while said second inductive power coupling is positioned proximate to said first inductive power coupling as required by the claims. 
Prior art reference PGPub 2004/0092181 solves the problem of charged pool removal by using a portable floating electronic platform using solar power collector panels for charging a device [Abstract, Figure 1]. A conventional power cable with plug corresponding to a low-voltage power supply unit is provided [0027], so the arrangement does not use or suggest the inductive power couplings of the claimed invention. 
None of the prior art references recognize the benefits of the claimed invention as cited above. Therefore, taking into consideration the aforementioned reasons, the prior art does not disclose, teach, suggest, or render obvious the claimed requirement of a power supply power supply for powering pool or spa equipment, comprising a power supply unit external to a pool or spa; a first inductive power coupling including an inductor circuit, said first inductive power coupling in electrical communication with the power supply unit; a second inductive power coupling including an inductor circuit, said second inductive power coupling positionable proximate to said first inductive power coupling, wherein the inductor circuit of the first power coupling inductively transmits power from the power supply to the inductor circuit of the second inductive power coupling for powering a device in a pool or spa connected to the second inductive power coupling; and a cable connected at a first end to the device and at a second end to the second inductive power coupling such that the second inductive power coupling is detached or external to the device, the cable delivering electrical power to the device and permitting movement of the device relative to said first and second  inductive power couplings while said second inductive power coupling is positioned proximate to said first inductive power coupling.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P DOMONE whose telephone number is (571)270-7582. The examiner can normally be reached M-F 8:00-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER P DOMONE/Primary Patent Examiner
 Art Unit 1725